Case 2:18-cv-08048-SVW-JC Document 169 Filed 12/30/19 Page 1of1 Page ID #:6184

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER FORM COURT USE ONLY
CENTRAL DISTRICT OF CALIFORNIA Please use one form per court reporter per case, and contact court reporter DUE DATE:

directly immediately after e-filing form. (Additional instructions on next page.)

2a. Contact Phone 3a. Contact E-mail
Number 484-270-1463 Address

ib. Aitorncy Name ’ 2b, Attorney Phone 3b. Attorney E-mail
(if different) Eric Zagar | Number 610-667-7706 Address

4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)

 

 

 

 

1a. Contact Person | ,,
for this Order Jill Belack

 

 

jbelack@ktmc.com |

 

 

 

 

 

 

 

 

 

 

ezagar@ktmc.com

 

 

 

 

 

 

 

 

 

5, Name & Role of N/A |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ill Belack, Paralegal Party Represented
Kessler, Topaz, Meltzer & Check, LLP
280 King of Prussia Road 6, Case Name Unsworth v. Tesla |
Radnor, PA 19087
7a, District Court . 7b, Appeals Court
Case Number 2:1 8cv8048 Case Number
8. INDICATE WHETHER PROCEEDING WAS (choose only one per form):
oO DIGITALLY RECORDED TRANSCRIBED BY A COURT REPORTER; NAME OF COURT REPORTER: [Anne Kielwasser

 

 

9, THIS TRANSCRIPT ORDER ISFOR: [_] Appeal [_] Non-Appeal [} Criminal Civil [] CJA [] USA [) FPD [7] In forma pauperis (Court order for transcripts must be attached)

 

 

You MUST check the docket to see if the transcript hus already been filed, and if so,

10, TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested, format(s), and delivery type): provide the "Release of Transcript Restriction” date in columu c, below.

 

 

 

 

 

a. HEARING(S) OR PORTIONS OF HEARINGS (Aftach additional pages if necessary. If sealed, a court (CM/ECE access included c, RELEASE OF TRANS
order releasing trans p to the ordering party must be attached here or emailed to b, SELECT FORMAT(S) with purchase ay transcript) RESTRICTION DATE d. DELIVERY TYPE
ranscripts cacd@cacd.uscourts.gov.
a PROCEEDING TYPE / PORTION : TEXT / CONDEN- CM/ECF (Provide release date of (One per line, but check with
DATE team) If requesting less than full hearing, specify portion (eg, witness or time). CJA | ergy ASCIL PAPER «SED. ACCESS on, | efiled transcript, or check to| court reporter before choosing
name orders: indicate if openings, closings, voir dire, or instructions requested. {email} (mail) (web) certify none yet on file. ) any type but “ordinary.")
12/04/2019 Wilson [Pvll Transcript from Trial © OO 0 AO O O | @ _ 93/23/2020 | ORDINARY (30-day)
12/05/2019 Wilson __ |Full Transcript from Trial O O O © | @__ 03/23/2020 | ORDINARY (30-day)

 

12/06/2019 Wilson Full Transcript from Trial O O O O © 03/23/2020 ORDINARY (30-day)

O
O
QO O O O O10
O_O 0 O O10

11, ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC. CJA Orders: Explain necessity of non-appeal orders, orders for transcripts of proceedings involving only a co-defendant, & special authorizations to be
requested in Section 14 of CJA-24 Voucher (attach additional pages if needed),
in/a

 

 

 

 

 

 

 

 

 

 

 

 

12, ORDER & CERTIFICATION, By signing below, I certify that I will pay all charges (deposit plus additional), or, where applicable, promptly take all necessary steps to secure

I imi i t.
ness the Criminal Justice Ac Date |December 30, 2019 Signature |s/ Eric L. Zagar

 
